DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  lines 7 and 8 of claim 1 recite "the conductive elements are disposed on the substrate and operably connected to form a series connection the thermoelectric elements"; however, the recitation appears to be missing the preposition "of".  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  line 2 of claim 2 recites "and wherein each a plurality of threads or lengths of yarn"; however, the recitation appears to be missing the preposition "of".  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  line 2 of claim 5 recites "comprising plurality of serially connected folded matrices"; however, the recitation appears to be missing the article "a" preceding the term "plurality".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 2 recites the limitations "the first surface" and "the second surface" in lines 3 through 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 4 recites the limitation "each thermoelectric stack" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yazawa et al. (US 2018/0240956).
	Regarding claim 1, Yazawa discloses a woven structure (abstract) comprising: a plurality of thermoelectric ribbons interwoven with thread (Figures 2A and 2B), each of the plurality of thermoelectric ribbons comprising a folded matrix of thermoelectric elements (102 and 104 in Fig. 2A), the folded matrix comprising an insulating substrate (212 in Fig. 2A), at least three rows of thermoelectric elements disposed on the substrate (rows of 102 and 104 depicted in Fig. 2B), a plurality of conductive elements (106 in Figures 2A and 2B), a first matrix terminal and a second matrix terminal (106 in Figures 2A and 2B are located in multiple locations), wherein the conductive elements are disposed on the substrate and operably connected to form a series connection of the thermoelectric elements from the first matrix terminal to the second matrix terminal ([0009]; [0023]); wherein the folded matrix is configured to form spaced-apart alternating stacks of the first conductive contacts and second conductive contacts (106 depicted in Figures 2A and 2B); and each length of the thread is interwoven such that is passes alternately under stacks of first conductive contacts and over stacks of second conductive contacts (204 in relation to 106 in Fig. 3).
	With regard to the limitation "wherein a set for first conductive elements have a first temperature and a second of second conductive contacts have a second temperature lower than the first temperature when a first current flows in a direction between the first matrix terminal and the second matrix terminal", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 2, Yazawa discloses all the claim limitations as set forth above.  Yazawa further discloses the woven structure has a first side and a second side, and wherein each of a plurality of threads or lengths of yarns is woven such that in at least a portion of the woven structure, all of the first conductive contacts are nearer the first surface than the second surface, and all of the second conductive contacts are nearer the second surface than the first surface (106 in Fig. 3).
	Regarding claim 3, Yazawa discloses all the claim limitations as set forth above.  Yazawa further discloses a first thermoelectric ribbon includes thermoelectric element stacks interleaved between each of the set of first conductive elements and each of the set of second conductive elements (102 and 104 in relation to 106 in Fig. 3).
	Regarding claim 4, Yazawa discloses all the claim limitations as set forth above.  Yazawa further discloses each thermoelectric stack is disposed at least in part laterally between adjacent lengths of thread (102 and 104 in relation to 204 in Figures 2A, 2B, and 3).
	Regarding claim 5, Yazawa discloses all the claim limitations as set forth above.  Yazawa further discloses each of the plurality of thermoelectric ribbons comprising a plurality of serially connected ([0009]; [0023]) folded matrices of thermoelectric elements (102 and 104 in Figures 2A, 2B, and 3).
	Regarding claim 7, Yazawa discloses a woven thermoelectric assembly (abstract) comprising: a plurality of threads ([0023] L15-16); a plurality of thermoelectric ribbons interwoven with the plurality of threads ([0023] L1), each of the plurality of thermoelectric ribbons comprising: a first flexible substrate (108 in Fig. 1B) having an array of thermoelectric elements (102 and 104 in Fig. 1B), the array including a plurality of rows, each row having a plurality of thermoelectric elements (Fig. 2B depicts a plurality of rows comprising 102 and 104), at least two of the plurality of rows folded to form a stack of at least three of the plurality of rows (Figures 2A and 2B show each of the plurality of rows folded with 204 interwoven adjacent to the fold; Fig. 2B depicts a stack of the rows), wherein each row has alternating p-type thermoelectric elements and n-type thermoelectric elements coupled in series, and wherein the rows are electrically serially connected ([0009]; [0023]); and wherein the ribbons are woven with the plurality of threads such that the threads create a vertical separation between a first side to a second side of each of the p-type thermoelectric elements and n-type thermoelectric elements (204 in Figures 2A, 2B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yazawa et al. (US 2018/0240956) as applied to claims 1 and 7 above, in view of Plissonnier et al. (US 2009/0025774).
	Regarding claims 6 and 8, Yazawa discloses all the claim limitations as set forth above.  
	Yazawa does not explicitly disclose the substrate has a thickness of approximately 1 micron or less.
	Plissonnier discloses a woven thermoelectric assembly (abstract) and further discloses a thermoelectric ribbon comprising a substrate with a small thickness and to be of low thermal and electrical conductivity ([0085]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the thermoelectric ribbon of Yazawa with a substrate having a small thickness, as disclosed by Plissonnier, because as evidenced by Plissonnier, the use of a substrate with a small thickness in a thermoelectric ribbon is known in the art, and one of ordinary skill would have a reasonable expectation of success when forming the substrate of Yazawa with a small thickness based on the teaching of Plissonnier.
	Modified Yazawa does not explicitly disclose the substrate has a thickness of approximately 1 micron or less, however, the thickness of the substrate of a thermoelectric ribbon is a result effective variable, as the material cost and degree of support provided by the substrate are variables that can be modified, among others, by adjusting said thickness of the substrate, with said material cost and degree of support both increasing as the substrate thickness is increased, the precise substrate thickness would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed substrate thickness cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the substrate thickness in the apparatus of modified Yazawa to obtain the desired balance between the material cost and the degree of support desired (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
	Regarding claim 9, modified Yazawa discloses all the claim limitations as set forth above.
	Modified Yazawa does not explicitly disclose the substrate comprises polyethylene.
	Plissonnier discloses a woven thermoelectric assembly (abstract) and further discloses a substrate comprising polyethylene ([0087]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the substrate of modified Yazawa with polyethylene, as disclosed by Plissonnier, because as evidenced by Plissonnier, the use of polyethylene as a substrate material in a thermoelectric ribbon amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when forming the substrate of modified Yazawa with polyethylene based on the teaching of Plissonnier.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yazawa et al. (US 2018/0240956) in view of Plissonnier et al. (US 2009/0025774) as applied to claim 8 above, and further in view of Olsen et al. (US 2005/0115601).
	Regarding claim 10, modified Yazawa discloses all the claim limitations as set forth above.
	Modified Yazawa does not explicitly disclose each thread has a diameter of 10 to 100 microns.
	Plissonnier discloses a woven thermoelectric assembly (abstract) and further discloses a fibril with a width and thickness varying from around 100 microns to 1 millimeter ([0090]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the thread of modified Yazawa with a diameter of 100 microns, because as evidenced by Plissonnier, thermoelectric ribbons comprising fibrils with a width and thickness varying from around 100 microns to 1 millimeter are known in the art, and one of ordinary skill would have a reasonable expectation of success when forming the thread of modified Yazawa with a diameter of 100 microns based on the teaching of Plissonnier.
	Modified Yazawa does not explicitly disclose each of the n-type and p-type elements has a thickness in the range of 2 to 10 microns.
	Olsen discloses a thermoelectric ribbon (Figures 5 and 6) and further discloses thermoelectric elements with dimensions that can be varied depending upon the ultimate application of the resulting TE power source being fabricated ([0047]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the thermoelectric elements of modified Yazawa with thicknesses in the range of 2 to 10 microns, because as evidenced by Olsen, the dimensions of thermoelectric elements can be varied depending upon the ultimate application of the resulting TE power source being fabricated ([0047]).  
	As evidenced by Olsen, the thickness of the thermoelectric element is a result effective variable, as the material cost and performance are variables that can be modified, among others, by adjusting said thickness of the thermoelectric element, the precise thermoelectric element thickness would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed thermoelectric element thickness cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the thermoelectric element thickness in the apparatus of modified Yazawa to obtain the desired balance between the material cost and performance (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726